Per Curiam :
This proceeding was brought under section 27 of chapter 34 of the Consolidated Laws,* known as the Liquor Tax Law, upon the petition of the State Commissioner of Excise, for the revocation of a liquor tax license upon the *931ground that the holder thereof had permitted the premises covered by said certificate to become disorderly and the resort of disorderly persons during the period for which the certificate was issued. The case was tried at the Special Term and the learned court, in its opinion, after correctly stating the rules of law, said as to the facts: “ The particular acts of disorder must be such as to justify a finding that the premises have become an habitual resort of those engaged in criminal, illegal or immoral practices, and that those in charge must be presumed to have had knowledge thereof. In this proceeding.the petitioner’s agents testified that on about five occasions a rear room in respondent’s liquor saloon was patronized by prostitutes, varying from one to four in number, and who while engaged in drinking and conversation with the agents solicited the latter for immoral purposes.” But he concluded that “ Under all these circumstances I have come to the'conclusion that the proofs just fall short of establishing the -fact that the respondent has. suffered or permitted his premises to become disorderly,” and denied the application. We have carefully examined the entire record and have failed to discover wherein the-proofs fell short. Without going into detail it seems to us that the proofs overwhelmingly establish that the premises were the nightly resort of prostitutes engaged in plying their trade by solicitation of the men whom from time to time they found there. The order appealed from should be reversed, with ten dollars costs and disbursements, and the application for revocation granted, with costs and disbursements at the Special Term. Present — Ingraham, P. J., Laughlin, Clarke, Scott and Miller, JJ. Order reversed, with ten dollars costs and disbursements, and application granted, with costs and disbursements at Special Term.

 See Consol. Laws, chap. 34 (Laws of 1909, chap. 39), § 27, subd. 2, as amd. by Laws of 1909, chap. 281; since amd. by Laws of 19Í.0, chap. 503.— [Bep.